Citation Nr: 1524275	
Decision Date: 06/08/15    Archive Date: 06/19/15

DOCKET NO.  13-07 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability.

2.  Evaluation of chronic onychomycosis, rated as noncompensable. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel
INTRODUCTION

The Veteran served on active duty from June 1979 to January 1997.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

In February 2015, the Veteran presented testimony during a Board videoconference hearing before the undersigned Veterans Law Judge. A transcript of the hearing is associated with the electronic claims file.

This appeal was processed using the Virtual VA and VBMS paperless claims processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issue of entitlement to service connection for right shoulder disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's onychomycosis of the feet is productive of thick, discolored toenails requiring use of topical creams, but is not shown to affect at least 5 percent of the entire body or exposed area or require systemic therapy such as corticosteroids or other immunosuppressive drugs.


CONCLUSION OF LAW

The criteria for a compensable rating for chronic onychomycosis have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.118, Diagnostic Codes 7806 (2014).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the claim for increased initial rating for chronic onychomycosis, this claim arises from the Veteran's disagreement with the rating assigned in connection with the grant of service connection for the disability.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003 (2003).  The Court has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as a disability rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105 (West 2002).  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Consequently, further discussion of the VCAA's notification requirements with regard to this claim on appeal is unnecessary.

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence. In this case, VA obtained the Veteran's service treatment records, VA treatment records and all identified and available private treatment records. The Veteran was also provided with VA examinations as to his disability on appeal. As these examinations were based on review of the Veteran's symptoms and complaints and discuss his disability in relation to the pertinent rating criteria, they are adequate for adjudication purposes.

The Veteran also presented testimony at a Board hearing in February 2015. During the hearing, the Veterans Law Judge clarified the issue and explained the basis for rating disabilities. His functional impairment and manifestations were addressed. The Veteran was provided an opportunity to submit additional evidence. The actions of the Veterans Law Judge supplement VCAA and comply with any duties owed during a hearing. 38 C.F.R. § 3.103.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements. The claims for entitlement to service connection herein decided are thus ready to be considered on the merits.

II.  Analysis

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

The Court has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).  In this case, as discussed below in greater detail, a uniform evaluation is warranted.

The Veteran's chronic onychomycosis is rated as noncompensably disabling under the criteria of See 38 C.F.R. § 4.118, Diagnostic Code 7806, dermatitis or eczema.

Diagnostic Code 7806 provides a that a noncompensable rating is assigned where  less than 5 percent of the entire body or less than 5 percent of exposed areas are affected, and; no more than topical therapy is required during the past 12-month period.  See 38 C.F.R. § 4.118, Diagnostic Code 7806.  A 10 percent rating is assigned for dermatitis or eczema of at least 5 percent of the entire body, but less than 20 percent of the entire body, or at least 5 percent, but less than 20 percent of the exposed affected areas, or intermittent systemic therapy, such as corticosteroids or other immunosuppressive drugs were required for a total duration of less than six weeks during the prior 12-month period.  For the next higher 30 percent disability evaluation, there must be dermatitis or eczema over 20 to 40 percent of the body or 20 to 40 percent of the exposed areas affected, or systemic therapy, such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly during the prior 12-month period.  Id.   For the next higher 60 percent disability evaluation, there must be dermatitis or eczema over more than 40 percent of the entire body or more than 40 percent of the exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs for the past 12 month period.  Id.  

This diagnostic code also provides that dermatitis or eczema is to be rated as dermatitis or eczema (Diagnostic Code 7806); as disfigurement of the head, face, or neck (Diagnostic Code 7800); or as scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), depending upon the predominant disability. 38 C.F.R. § 4.118, Diagnostic Code 7806.

The criteria for rating scars under Diagnostic Codes 7800-7805 were amended effective October 23, 2008 and apply to all claims received by VA on or after October 23, 2008. In the instant case the Veteran's claim was received in 2009 and the revised criteria are applicable.

Diagnostic Code 7800 pertains to burn scars of the head, face, or neck and thus is not relevant to the matter on appeal.

Diagnostic Code 7801 provides ratings for scars, other than the head, face, or neck, that are deep or that cause limited motion. 

Diagnostic Code 7802 provides ratings for scars, other than the head, face, or neck, that are superficial or that do not cause limited motion. Superficial scars that do not cause limited motion, in an area or areas of 144 square inches (929 sq. cm.) or greater, are rated 10 percent disabling. Note (1) to Diagnostic Code 7802 provides that a superficial scar is one not associated with underlying soft tissue damage. 38 C.F.R. § 4.118, Diagnostic Code 7802. 

Diagnostic Code 7804 pertains to unstable or painful scars. One or two scars that are unstable or painful warranted a 10 percent rating, while a 20 percent rating is assigns for three or four scars. Five or more scars that are unstable or painful are 30 percent disabling. This is the highest rating available under this Diagnostic Code. Note (1) to Diagnostic Code 7804 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar. 38 C.F.R. § 4.118, Diagnostic Code 7804.

Diagnostic Code 7805 provides that any other scars (including linear scars) and other disabling effects of scars should be evaluated even if not considered in a rating provided under diagnostic codes 7800-04 under an appropriate diagnostic code. 38 C.F.R. § 4.118, Diagnostic Code 7805.

A March 2010 private treatment report notes fungus of the feet and diagnosis of onychomycosis.  The Veteran was prescribed Ketoconazole.  

An April 2010 VA treatment report reflects fungal infection of the toes.

On VA examination in June 2010, the Veteran reported that he had no ongoing treatment for his toenail fungus.  Objectively, there were no skin lesions of the feet or maceration between any of the toes.  No tinea or fungus was present on the skin itself.  Both great toenails had regrown into smaller toenails that were slightly irregular in shape and thickened.  There were no ingrown toenails of the great toenails.  All of the other 8 toenails were discolored, yellow-ish, and thickened along the margins of each of the toes.  There were no ingrown toenails.  The examiner noted that the findings were consistent with onychomycosis or fungal growth in all 10 toenails.  A diagnosis of onychomycosis of the toenails was indicated.  He noted that the condition of the toenail fungus did not limit the Veteran's daily activities or cause any loss of function.

On VA examination in September 2011, the examiner noted the same physical findings as those above.   He indicated that the Veteran had not been treated with any oral or topical medication during the previous 12 month period.  The examiner diagnosed onychomycosis.  

In an addendum email dated in February 2013, the examiner indicated that the Veteran's onychomycosis did not affect any portion of total body area or exposed areas of the skin.

A February 2013 report from Dr. A. reflects that the Veteran was under his care for bilateral feet onychomycosis.  He was prescribed Lamisil.

A March 2013 private report notes prescription for Lac Hydrin (12 percent) lotion.

On VA podiatry treatment in September 2013, the Veteran presented with complaints of painful elongated toenails.  Objectively, there were no skin lesions or macerations.  The toenails were elongated, thickened, dystrophic, and discolored with subungual debris and pain elicited on palpation times 10. An assessment of onychomycosis was noted.

A May 2014 VA podiatry outpatient note reflects that the Veteran complained of painful toenails while ambulating or at rest.  The examiner observed painful onychomycosis on the right and left, times 4.  Toenails were thickened and discolored with subungual debris.  It was noted that the examiner discussed oral Lamisil therapy, which he would consider in the future.  He continued on Lamisil cream and Miconazole powder.

On September 2014 VA podiatry treatment note, the examiner noted that there was mild dry skin to the dorsum of the feet and that the nails of every toe were thick, dystrophic, and discolored with pain on palpation.  For treatment, the nails were debrided with a nail nipper and he was to continue with Lamisil cream and Miconazole powder.

In various written statements, the Veteran has expressed his belief that he should be awarded at least a 10 percent rating for his onychomycosis.  He noted that he was unable to take oral medication for the disability due to a liver condition, and that his toenails were yellow and black and thick.  He reported that he felt a stinging pain under the toenails while walking.  He reported that he was unable to wear shoes that pressed on his toes and had to wear socks that padded the toenails.

During the Veteran's February 2015 Board hearing, he testified that his onychomycosis affected all of his toenails.  He reported that the condition was constant.  He noted that the toenails were dark in color and thick.  With respect to treatment, he used ointment.

As noted above, under Diagnostic Code 7806, a compensable rating is warranted where the skin condition affects at least 5 percent, but less than 20 percent of the entire body or of exposed areas, or where intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of less than 6 weeks during a 12-month period.

In this case, the evidence indicates that the Veteran's chronic onychomycosis is productive of discolored, thickened toenails requiring debridement and use of topical creams.  However, it does not reflect that that the Veteran's chronic onychomycosis affects greater than 5 percent of total body area or exposed areas.  In fact, various treatment records and examinations indicate that the disability is limited to the Veteran's toenails and, as noted in the February 2013 addendum, does not affect any portion of the total body area or exposed areas. The area of involvement is small and limited to the toenails, and does not affect any other portion of the total body area and does not affect an exposed area.  This record establishes that chronic onychomycosis does not affect an area greater than 5 percent of total body area or exposed area.  

Moreover, the record does not establish use of intermittent systemic therapy such as corticosteroids or other immunosuppressive drug.  Rather, the Veteran has been prescribed topical creams, and while oral medication has been discussed, there is no indication that such treatment involves a corticosteroid or immunosuppressive drug.

As such, the Board finds that a compensable rating under Diagnostic Code 7806 is not warranted.  In accordance with this diagnostic code the Board has also considered whether a compensable rating is warranted under Diagnostic Codes 7801-7805.  

The Veteran's onychomycosis has not been shown to be productive of deep scarring measuring an area of at least 6 square inches or superficial scarring measuring an area of 144 square inches.  As such, a compensable rating under Diagnostic Codes 7801-7802 is not warranted.

In regard to Diagnostic Code 7804, the disability is also not productive of one or more painful for unstable scars.  See 38 C.F.R. § 4.118, Diagnostic Code 7804.  

Consistent with Diagnostic Code 7805, the Board has also considered whether a higher rating based on a disabling effect not considered under Diagnostic Codes 7800-7804 is warranted; however, given that the disability is not shown to be productive of other impairment warranting consideration under another diagnostic code, a higher rating on this basis is not applicable.

As such, an initial, compensable rating for the service-connected chronic onychomycosis is not warranted.  

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry. See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture. Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms. If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the symptomatology associated with the Veteran's disability is fully contemplated by the applicable rating criteria. The symptomatology reported by the Veteran and shown on examination is contemplated by the rating criteria used to assign disability evaluations, and there is no characteristic or manifestations shown that is outside the purview of the applicable rating criteria or is so exceptional as to render the criteria in applicable. All potentially relevant rating codes have been considered and evaluated. Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is therefore not required.  In any event, the Veteran did not claim, and the evidence does not reflect, that there has been marked interference with employment, frequent hospitalization, or that the Veteran's symptoms have otherwise rendered impractical the application of the regular schedular standards. Therefore, referral for consideration of an extraschedular rating for any of the disabilit7 on appeal is not warranted. 38 C.F.R. § 3.321(b)(1). 

Additionally, the Veteran has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria. See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014). Nonetheless, the Board has fully considered the Veteran's additional service-connected disabilities in concluding that referral for consideration of an extraschedular rating is not warranted.

For the foregoing reasons, the Board concludes that there is no basis for staged ratings of the Veteran's chronic onychomycosis, as his symptoms have been primarily the same throughout the appeal period. In this regard, the Board finds that a compensable rating for this disability is not warranted. In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine. See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to an initial, compensable rating for chronic onychomycosis is denied.



REMAND

Upon review of the claims file, the Board believes that additional development on the claim for service connection for right shoulder disability is warranted.

VA will provide a medical examination or obtain a medical opinion if the record, including lay or medical evidence, contains competent evidence of a disability that may be associated with an event, injury, or disease that occurred in service, but the record does not contain sufficient medical evidence to decide the claim. 38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006). The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one. McLendon, 20 Vet. App. at 83. 

In addition, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Veteran's service treatment records reflect that he was involved in a motorcycle accident in September 1983 and was treated for abrasions of the right shoulder.  An x-ray of the shoulder was negative.  A March 1987 report reflects that the Veteran experienced pain in the trapezius region along with muscle strain of the neck.
At discharge, the Veteran denied a painful or trick shoulder on report of medical history, and a September 1996 retirement examination reflects that the upper extremities were normal, though scarring of the right shoulder was indicated.  

Following service, a December 2004 VA treatment report notes pain in right shoulder after breaking up a fight (an old right shoulder scar was also noted) and a March 2010 report notes right shoulder pain of sudden onset with no trauma.

A February 2010 MRI of the right shoulder revealed minimal posterior supraspinatus tendinopathy and minimal peritendinitis and minimal acromioclavicular joint arthrosis.

In December 2011, the Veteran endorsed right shoulder pain radiating to the right upper extremity, neck stiffness, and hand numbness.  It was noted that a previous EMG study revealed C8 and/or T1 radiculopathy on the right.

On VA examination in February 2010, the examiner diagnosed mild osteoarthritis of the right shoulder. The examiner opined that, based on this Veteran's claims folder, service treatment records, subjective complaints, his physical examination and his imaging studies, the Veteran's claimed right shoulder condition is less likely as not caused by or a result of the right shoulder condition reported to have occurred while in the service.

The VA examiner was subsequently asked to provide an addendum opinion regarding whether the disability was related to the in-service motorcycle accident.  In February 2013, the examiner opined that the Veteran's right shoulder disability is less likely due to an in-service injury occurring on September 1983.  She noted that the Veteran's subjective report made no mention of this.  Moreover, she indicated that this Veteran's right shoulder condition is much more likely to be due to an active lifestyle and much exercise. Of note, his musculature was completely intact, and that he had no atrophy whatsoever of either shoulder was noted on exam.

During his February 2015 Board hearing and in various written statements, the Veteran testified that he originally injured his shoulder during airborne training in 1978 due to his harness.  The Veteran reported further stress on his shoulder though training with a heavy rucksack and use of a heavy briefcase with shoulder strap while he was a recruiter.  The Veteran also reported that he was involved in a motorcycle accident in 1982 in which he suffered from scarring to the shoulder from hitting the pavement.  He indicated that he received treatment for his right shoulder within one year of discharge from service.  

Following the Veteran's hearing, he submitted a statement from a physician dated in March 2015 indicating that the examiner had reviewed the Veteran's service treatment records and found that the Veteran's right shoulder disability most likely caused or a result of neck injury in service.  For rationale, the physician wrote that the Veteran had neck and shoulder injuries from service.

Continued VA treatment records document complaints and treatment of right shoulder pain as well as neck pain radiating to the right shoulder.

The Board finds that the medical evidence of record is insufficient to decide the claim.  While the VA examiner provided a negative nexus opinion, there was no rationale for the opinion expressed.  In the 2013 addendum opinion, the examiner addressed only the in-service motorcycle accident and not the Veteran's other contentions regarding onset and exacerbation of his right shoulder symptoms in service.  She noted that the current right shoulder disability was likely due to his active lifestyle, but did not address his nearly 20-year service history.  Likewise, the March 2015 private opinion is conclusory and provides no explanation for finding that the claimed right shoulder disability is related to neck complaints in service.

Moreover, VA treatment records and the March 2015 private opinion suggest a link between the Veteran's service-connected cervical spine disability and his claimed right shoulder disability.  Accordingly, an opinion whether the claimed right shoulder disability is secondary to service-connected degenerative disc disease of the cervical spine with intervertebral disc syndrome is also warranted.

Given the foregoing, the Board finds that additional medical opinions-based on full consideration of the Veteran's documented medical history and assertions, and supported by clearly-stated rationale-would be helpful in resolving the claim for service connection. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.
 
Accordingly, the case is REMANDED for the following action:

1. The AOJ must send the Veteran a VCAA letter notifying him and his representative of the evidence necessary to substantiate the claim for secondary service connection for right shoulder disability. The letter should also request that the Veteran provide sufficient information, and if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claim for service connection for right shoulder disability, to include as secondary to service-connected disability.

If Veteran identifies any other pertinent medical records that have not been obtained, the AOJ should undertake appropriate development to obtain a copy of those records. If the AOJ is unsuccessful in its efforts to obtain any such evidence, it should so inform the Veteran and his representative and request them to submit the outstanding evidence.

2.  After the Veteran responds and all available records and/or responses from each contacted entity are associated with the claims file, the AOJ should schedule the Veteran for an appropriate VA examination to determine the nature and etiology of the claimed right shoulder disability.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail. 

The examiner should identify all right shoulder disability(ies).  Then, he or she should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the current right shoulder disability 1) was incurred in service or is otherwise medically related to service; or 2) was caused by or aggravated (permanently increased in severity beyond the natural progress of the condition) by a service-connected disability, to specifically include degenerative disc disease of the cervical spine with intervertebral disc syndrome.

In providing the requested opinion, the examiner is asked to address the Veteran's statements as to the onset of his symptoms in service-to include following an airborne training incident, motorcycle accident, and through carrying a rucksack and briefcase, and treatment records discussing a relationship between the Veteran's right shoulder complaints and his cervical spine disability.

The examiner should set forth all examination findings, along with the complete rationale for any conclusions reached.

3. The AOJ should undertake any additional development deemed warranted.

 4. Then, the AOJ should readjudicate the Veteran's claim. If the benefits sought on appeal are not granted, the Veteran and his representative should be provided a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


